DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 09, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1, 4, 5, 8, 12, 15 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. [US 20040027552 A1, hereafter Kikuch] in view of Whitcomb [US 20030077162 A1].
As per Claim 1, Kikuchi teaches a mask transfer system 50 (See fig. 1), comprising: 
an internal mask store (S1, S2) for storing masks R; 
a rotary manipulator for transferring masks; 
a mask fork 1 connected to the rotary manipulator and configured to pick up masks (See fig. 1, Para 40); and 
a fine-tuning member, 
wherein the fine-tuning member is configured to cooperate with the rotary manipulator to compensate for a position offset of a mask picked up by the mask fork (Para 40), 
wherein the rotary manipulator comprises a plurality of manipulator segments that are successively connected, 
wherein the rotary manipulator comprises a manipulator body and a liftable lifting arm rotatably connected to the manipulator body, and the lifting arm is provided with a telescopic member (55, 57), wherein the fine-tuning member is a precision rotating shaft 1 disposed at an end of the telescopic member and is configured to drive a small scale of precision rotation of the mask fork relative to a large scale of rotation of the mask fork driven by the rotary manipulator (Para 40-44, although the manipulation was not detailed “precision rotation of the mask fork relative to a large scale of rotation” is well 
Kikuchi does not explicitly teach manipulating the fine-tuning member so as to achieve a pre- alignment of the mask.
Whitcomb teaches end effector 20 also includes a control processor on a printed circuit board 23 which implements the electrical control functions that are necessary. For example, it generates the control signals for the drive motor and the actuator and it analyzes the sensing signal to determine and establish the orientation of the alignment feature of the wafer (See fig. 1, Para 30-33, wherein the a control processor is disposed between the fork 50 and the robot arm 19).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the control processor as disclosed by Whitcomb in the mask transfer system of Kikuchi in order to transport the mask with more accurate positioning.
As per Claim 4, Kikuchi in view of Whitcomb teaches the mask transfer system of claim 1.
Kikuchi further disclosed wherein the telescopic member (55, 57) comprises the plurality of manipulator segments that are successively connected (See fig. 1).
As per Claim 5, Kikuchi in view of Whitcomb teaches the mask transfer system of claim 1.
Kikuchi further disclosed wherein a transfer mechanism is disposed at one side of the rotary manipulator and is configured to transfer a mask from an external source, 
As per Claim 8, Kikuchi in view of Whitcomb teaches the mask transfer system of claim 1.
Kikuchi further disclosed wherein a plurality of internal mask stores are provided, and a distance from each of the plurality of the internal mask stores to the manipulator body is identical or not identical (See fig. 1).
As per Claim 12, Kikuchi in view of Whitcomb teaches the mask transfer system of claim 1.
Kikuchi in view of whitcomb teaches further comprising a pre- alignment unit configured to detect X direction, Y direction and Rz direction information of the mask picked up by the mask fork and to transmit the detected information to the fine-tuning member directly or indirectly, and the fine-tuning member drives the small scale of precision rotation of the mask fork to compensate for a position offset of a mask picked up by the mask fork based on the detected information (Kikuchi Para 40 in view of Whitcomb Para 33).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the control processor as disclosed by Whitcomb in the mask transfer system of Kikuchi in order to transport the mask with accurate positioning.
As per Claim 15 and 20-23, Kikuchi in view of Whitcomb teaches teaches the method as claimed, because under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claims, then the In re King, 801 F.2d 1324,231 MPEP 2112.02”.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi in view of Whitcomb as applied in claim 1 above, in further view of Ishibashi et al. [US 20100316467 A1, hereafter Ishibashi].
As per Claim 6, Kikuchi in view of Whitcomb teaches the mask transfer system of claim 5.
Kikuchi in view of Whitcomb does not explicitly teach wherein the mask is held in a mask cassette and the transfer mechanism is configured to transfer the mask cassette.
Ishibashi teaches a cassette transport portion, moveably positioned on the rear-face side of the multilevel shelf, which carries cassettes with airtight covers into and out of all the cassette placement positions of the multilevel shelf (Para 11).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a cassette transport portion as disclosed by Ishibashi in the mask transfer system of Kikuchi as modified by Whitcomb in order to transport the mask cassette to a desired place.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi in view of Whitcomb further in view of Rice et al. [US 20060182536 A1, hereafter Rice].
As per Claim 7, Kikuchi in view of Whitcomb teaches the mask transfer system of claim 5.
Kikuchi in view of Whitcomb does not explicitly teach wherein the transfer mechanism comprises a guide rail inclined relative to a horizontal plane and a carrier stage in movable connection with the guide rail, the carrier stage is configured to transfer the mask.
Rice teaches the vertical slide assembly 577 generally contains a linear rail 574 and a bearing block 573 which are attached to the vertical support 570 and the motion block 572 of the pulley assembly 576. The vertical slide assembly 577 is adapted to guide and provide smooth and precise translation of the robot hardware assembly 85 and also support the weight an loads created by the movement of the robot hardware assembly 85 along the length of the vertical motion assembly 95. The linear rail 574 and the bearing block 573 may be linear ball bearing slides, precision shaft guiding systems, or a conventional linear guide, which are well known in the art (Para 161).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a guide rail system as disclosed by Rice in the mask transfer system of Kikuchi as modified by Whitcomb in order to transport the mask with enhanced precision.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi in view of Whitcomb as applied in claim 1 above, further in view of Matsumoto [US 20020020751 A1].
As per Claims 10 and 11, Kikuchi in view of Whitcomb teaches the mask transfer system of claim 1.

Matsumoto teaches a substrate transfer apparatus capable of quickly reading the code of a substrate such as a reticle or wafer during transfer or in a stored state, improving the reliability and efficiency of substrate management and a substrate transfer system, and increasing the capacity of a substrate information code on a substrate, thereby increasing the degree of freedom in substrate management and operation, a semiconductor manufacturing apparatus incorporating this substrate transfer apparatus, and a semiconductor device manufacturing method (Para 15).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a code scanning component as disclosed by Matsumoto in the mask transfer system of Kikuchi as modified by Whitcomb in order to transport the mask with increased degree of freedom in substrate management and operation.

Response to Arguments
Applicant's arguments filed on July 09, 2021 have been fully considered but they are not persuasive. 
In the remark section, Applicant argued that applied prior arts do not disclose the fine-tuning member and its function as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882